


Exhibit 10.41


[slmlogo.jpg]


300 Continental Drive
Newark, DE 19713


Bonnie Beasley
Vice President, Human Resources




April 24, 2014


Mr. Jeff Dale
Apartment #2501
247 W. 46th Street
New York, NY 10036


Dear Jeff:


On behalf of Sallie Mae, I am pleased to offer you employment in the position of
Chief Risk Officer of New BLC Corporation (the “Company”), which will be the
public company successor of SLM Corporation following the separation of SLM’s
education loan management business and consumer banking business. You will
report into the Chief Executive Officer of the Company, and your principal place
of employment will be Newark, Delaware. Your effective date of employment will
be mutually agreed to by you and the Company As soon as practicable after
expiration of garden leave with current employer, and no later than July 7,
2014. by May 5, 2014.


You initial annual salary of $400,000 will be paid bi-weekly, and you will be
eligible to participate in the 2014 SLM Corporation Management Incentive Plan
(MIP) or its successor plan with a target bonus of 100% of base salary in the
amount of $400,000, and a guaranteed minimum bonus of $350,000 for 2014;
provided that you are employed by the Company on the bonus payment date. More
information on the terms and conditions of the MIP will be provided following
the start of your employment.


When you begin your employment with the Company, you will receive a deferred
cash award (the “Signing Cash Award”), with a value of $200,000, which will vest
and pay out in equal tranches during the first quarter of each of 2015 and 2016;
provided that you are employed by the Company on such payment date. However, if
not previously vested, the Signing Cash Award will continue to vest and pay out
at the times set forth above in the event that your employment is terminated by
the Company for any reason other than for misconduct.


You will also receive a sign-on equity grant with a grant value of $200,000 as
soon as practicable after you begin your employment with the Company. The award
will be granted using the closing market price of the Company on the grant date
and will be subject to vesting over the three years following your start date
with the Company. You will also be eligible to participate in the Company’s
annual equity grant program beginning in 2015, with a target equity grant value
of $300,000 per year. Agreements detailing your awards and vesting terms will be
provided at the time of grant.


You will participate in the benefits provided to officers of the Company at the
Executive Officer level, including the SLM Relocation Services policy at the
Executive Level, or its successor policy, and the SLM Corporation Executive
Severance Plan for Senior Officers and the Change in Control Severance Plan for
Senior Officers or their respective successor plans. Other benefits include the
Executive Physical Program and the Supplemental 401(k) Savings Plan, in addition
to our regular package of employee benefits.


 


____________________________
1As soon as practicable after expiration of garden leave with current employer,
and no later than July 7, 2014.






--------------------------------------------------------------------------------




You represent that you have not taken, and agree that you will not take in
connection with your employment with the Company, an action that would violate
any contractual or other restriction or obligation that is binding on you or any
continuing duty you may owe to others. You acknowledge that in the event of a
conflict with any other agreement (whether written or oral) or understanding
that you have with SLM or the Company, the terms of this letter agreement
control and that this letter agreement supersedes any prior discussions
regarding your employment with the Company.


This offer is contingent on SLM’s standard employment practices, which means
that your acceptance of this offer serves as an agreement to participate in
company-requested background checks, which include drug screening and
fingerprinting. We retain the right to rescind our offer depending on the
outcome of these steps. As you may know, employment at SLM and the Company is
at-will and nothing in this offer changes this status. SLM’s obligations and
rights under this letter agreement, and any other to which you are subject with
SLM, will automatically become those of the Company in connection with the
separation of SLM’s business. The Company will withhold all taxes and charges
that they are required by law to withhold.


Please indicate your acceptance of our offer as set forth herein by signing and
returning this letter by May 5, 2014, as well as the enclosed Employment
Application, Background Check Authorization and Agreement Regarding
Confidentiality, Intellectual Property and Non-Solicitation.


Jeff, we are delighted to have you join Sallie Mae and look forward to working
with you. Please contact me at 302-283-8119 with any questions you may have or
if I can be of further assistance in your upcoming transition.




Sincerely,
    




Bonnie Beasley








Agreed and Signed by Jeff Dale:




__________________________________________________________        Date:
______________
Name: Jeff Dale








Agreed and Signed by New BLC Corporation:




__________________________________________________________        Date:
______________
Name: Ray Quinlan
Title: Chief Executive Officer


